[Cite as Rootstown Twp Bd. of Trustees v. Helmlin, 2022-Ohio-4045.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

ROOTSTOWN TOWNSHIP                                    CASE NO. 2022-P-0010
BOARD OF TRUSTEES,

                 Plaintiff-Appellee,                  Civil Appeal from the
                                                      Court of Common Pleas
        - vs -

ROBERT E. HELMLING,                                   Trial Court No. 2016 CV 00316

                 Defendant-Appellant.


                                             OPINION

                                   Decided: November 14, 2022
                                      Judgment: Reversed


Victor V. Vigluicci, Portage County Prosecutor, and Brett R. Bencze, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Oliver T. Koo, 250 South Chestnut Street, Suite 23, Ravenna, OH 44266 (For
Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Robert E. Helmling, appeals the judgment overruling his

objections to a magistrate’s decision and denying his motion to recalculate a fine. We

reverse.

        {¶2}     In 2016, appellee, Rootstown Township Board of Trustees (“Rootstown”),

filed a complaint against Helmling. In its complaint, Rootstown maintained that Helmling

owns real property located in a residential zoning district of the township. Rootstown

maintained that Helmling was violating certain provisions of the township’s zoning
resolution by using the property for commercial or business purposes, including such

purposes as keeping, locating and/or storing of materials, equipment, motor vehicles and

other items related to commercial business uses that are not accessory to residential

purposes. Rootstown sought preliminary and permanent injunctions ordering Helmling to

cease using his property in such a manner. Rootstown also sought a fine of up to $250.00

per day for each day that the property remained in noncompliance with the resolution

pursuant to R.C. 519.99.

      {¶3}   On April 13, 2017, the magistrate issued a decision, adopted by the trial

court on the same date. In the judgment entry, the court granted a permanent injunction

against Helmling enjoining him from bringing additional construction, demolition, and

salvage related materials onto the property and ordering him to remove such materials

from the property by October 1, 2017. The court ordered a fine of $250.00 for each new

occurrence of bringing such materials onto the property and a $100.00 per day fine for

every day after October 1, 2017, that such materials remained on the property.

Thereafter, the court “fu[r]ther ordered that pursuant to Chapter 519 of the Ohio Revised

Code Defendant shall be fined and the property assessed the amount of $100.00 per day

for each day that the property remains in noncompliance with this order.” Neither party

appealed this judgment.

      {¶4}   In 2018, Rootstown moved to reduce the fines to judgment and requested

a hearing. A hearing in the matter was scheduled for December 7, 2018. Although it is

unclear from the record, the parties appear to agree in their briefs that Rootstown failed

to pursue the 2018 motion. The next docket entry after the December 7, 2018 hearing

notice is a motion, time-stamped January 6, 2021, filed by Rootstown again seeking to

                                            2

Case No. 2022-P-0010
reduce the fines to judgment and requesting a hearing. A hearing was held before the

magistrate on Rootstown’s motion. Thereafter, the magistrate issued a decision in favor

of Rootstown for $13,450.00, which the magistrate indicated represented the fine of

$100.00 per day for a total of 1345 days. The same day, the trial court adopted the

magistrate’s decision and issued judgment in the amount of $13,450.00. Rootstown then

moved the court to correct the mathematical error in the judgment, as a fine of $100.00

per day for 1345 days equals $134,500.00. Thereafter, Helmling filed a memorandum in

opposition to the motion to correct and moved to recalculate the fine. Helmling further

sought an extension to file objections to the magistrate’s decision until fourteen days after

the trial court’s ruling on the pending motions.

       {¶5}   Subsequently, the magistrate and the trial court issued a decision and

judgment entry, each labeled as nunc pro tunc, correcting the total fine to $134,500.00.

Helmling moved for extensions to file objections to the magistrate’s decision, which the

magistrate granted. Thereafter, Helmling filed his objections, arguing: (1) the testimony

was insufficient to establish a continuing violation of the property for 1345 days; (2) the

magistrate failed to consider the impossibility of inspection or compliance with assessing

the fine; (3) the stay-at-home order issued in 2020 due to COVID-19 made it impossible

to inspect or modify the property regarding zoning issues during a portion 2020; (4) the

magistrate did not consider whether Helmling’s agricultural use of the property exempted

some portion of it from the zoning resolution; (5) the magistrate failed to consider whether

the violations were de minimis and the fine unjust; (6) the magistrate failed to consider

whether the fine was punitive or unfair regarding the nature and scope of the violations;

(7) the fine was unfairly imposed in light of changed conditions and use of the property.

                                             3

Case No. 2022-P-0010
Helmling sought leave to supplement his objections once the transcript had been

prepared pursuant to Civ.R. 53(D)(3)(b)(iii), which the magistrate granted. After the

transcript was prepared, Helming supplemented his objections, expounding upon the

seven arguments raised in his initial objections.

       {¶6}   In a judgment entry issued January 7, 2022, the trial court overruled

Helmling’s objections to the magistrate’s decision and denied Helmling’s motion to

recalculate the fine.

       {¶7}   In his first assigned error, Helmling argues:

       {¶8}   “The trial court committed prejudicial error by not considering whether any

proposed fine was punitive or unfair considering the nature and scope of the alleged

violations upon Mr. Helmling, when the underlying action did not have authority to fine

him in a civil proceeding under R.C. 519.99 or injunctive relief via anticipatory contempt?”

       {¶9}   “We review a trial court’s adoption of a magistrate’s decision for an abuse

of discretion.” Bd. of Mantua Twp. Trustees v. Kukral, 11th Dist. Portage No. 2021-P-

0093, 2022-Ohio-1721, ¶ 24, citing Shiloh Ministries, Inc. v. Simco Exploration Corp.,

2019-Ohio-2291, 138 N.E.3d 504, ¶ 25 (11th Dist.). “An abuse of discretion is the trial

court’s failure to exercise sound, reasonable, and legal decision-making.” Kukral at ¶ 24,

citing State v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900, ¶ 62, quoting

Black’s Law Dictionary 11 (8th Ed.2004). “However, to the extent we are required to

construe and apply sections of the Ohio Revised Code, our review is de novo.” Kukral at

¶ 24, citing State v. Talameh, 11th Dist. Portage No. 2011-P-0074, 2012-Ohio-4205, ¶

20.



                                             4

Case No. 2022-P-0010
       {¶10} In his first assigned error, Helmling argues that the trial court erred in

imposing a $100.00 per day fine because R.C. 519.99 does not authorize the trial court

to assess such a fine in an action for an injunction. Further, Helmling argues that a fine

could only be assessed after breach through a contempt proceeding in this case.

       {¶11} Although Helmling initially couches his first assigned error in terms used in

his sixth argument in his objections, i.e. that the fine was punitive and unfair, Helming did

not specifically raise the argument that the fine was unauthorized in his objections to the

magistrate’s decision.     Pursuant to Civ.R. 53(D)(3)(b)(iv), “[e]xcept for a claim of plain

error, a party shall not assign as error on appeal the court’s adoption of any factual finding

or legal conclusion, whether or not specifically designated as a finding of fact or

conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to that finding

or conclusion as required by Civ.R. 53(D)(3)(b).” See also Civ.R. 53(D)(3)(b)(ii) (“An

objection to a magistrate’s decision shall be specific and state with particularity all

grounds for objection.”). “In appeals of civil cases, the plain error doctrine is not favored

and may be applied only in the extremely rare case involving exceptional circumstances

where error, to which no objection was made at the trial court, seriously affects the basic

fairness, integrity, or public reputation of the judicial process, thereby challenging the

legitimacy of the underlying judicial process itself.” (Citations omitted.) Goldfuss v.

Davidson, 79 Ohio St.3d 116, 579 N.E.2d 1099 (1997), syllabus.

       {¶12} Helmling does not frame his argument in terms of plain error in his brief,

and instead relies on the standard of review set forth in paragraph nine above.

Nonetheless, we conclude he has established plain error in the imposition of the fine for

the reasons that follow.

                                              5

Case No. 2022-P-0010
       {¶13} Rootstown concedes that R.C. 519.99 does not authorize a fine in civil

cases. R.C. 519.99 provides, “Whoever violates sections 519.01 to 519.25 of the Revised

Code shall be fined not more than five hundred dollars for each offense.” (Emphasis

added.) In Kukral, this court held that R.C. 519.99 does not authorize the trial court to

impose a fine against a property owner in civil actions for injunctive relief, as such a fine

may only be imposed in criminal cases. Kukral, 2022-Ohio-1721, at ¶ 37-44.

       {¶14} Further, in Kukral we noted that “the trial court’s fine resembles a sanction

to enforce its permanent injunction. For instance, the fine purportedly began to accrue

on the date of the injunction and continued each day thereafter that the property was not

in compliance with the [zoning resolution].” Id. at ¶ 45. We acknowledged “that a trial

court may impose a fine for a party’s breach of an injunction as an act of contempt.” Id.

at ¶ 46, citing R.C. 2727.02, R.C. 2727.05, R.C. 2727.11, and R.C. 2727.12. “However,

Ohio does not recognize a doctrine of ‘anticipatory contempt.’” Kukral at ¶ 46, citing Bd.

of Edn. of the Brunswick City School Dist. v. Brunswick Edn. Assn., 61 Ohio St.2d 290,

294, 401 N.E.2d 440 (1980). “Therefore, a fine imposed for a party’s breach of an

injunction must necessarily occur subsequent to such breach and pursuant to a contempt

action.” (Emphasis added.) Kukral at ¶ 46, citing Hensel v. Temple, 3d Dist. Hardin No.

6-76-8, 1977 WL 199555, *5 (May 13, 1977) (recognizing this distinction).

       {¶15} Applying the principles recognized by Kukral to the present case, it is clear

that here the trial court lacked authority to impose a fine pursuant to R.C. 519.99 or for

anticipatory contempt. Rootstown maintains that although “[t]he trial court should not

have assessed the fine pursuant to R.C. 519.99, as per a ruling of [t]his court in * * *

Kukral, [t]he fine that was assessed at $100 a day was not anticipatory contempt, as such

                                             6

Case No. 2022-P-0010
fine was not calculated and to become ‘official’ until Rootstown Township demonstrated

that Mr. Helmling was not in compliance with the court order.”1 Despite Rootstown’s

statement that the fine was not anticipatory contempt, its reasoning that the fine was not

effective until Helmling breached the injunction is in essence the type of anticipatory

contempt identified in Kukral.

         {¶16} Therefore, as the trial court lacked authority to impose the fine in this case,

we conclude that the imposing the fine amounted to plain error.

         {¶17} Accordingly, Helmling’s first assigned error has merit.

         {¶18} In his second assigned error, Helmling maintains:

         {¶19} “The trial court committed prejudicial error by fining Mr. Helmling when the

underlying judgment is an injunction, but when assessing the fine the Trial Court did not

take into account periods where it would have been impossible to comply such as during

the COVID-19 shutdown; impossibility is a defense for consideration before imposing a

fine.”

         {¶20} In his second assigned error, Helmling maintains that the trial court erred in

not recognizing a defense of impossibility due to the COVID-19 shutdown.                                 Our

disposition of the first assigned error renders Helmling’s second assigned error moot, and

we decline to address it.




1.      Conversely, Rootstown did not raise in the trial court, nor does it raise in this court, any issue of
whether Helmling’s challenges to the fine are barred by the doctrine of res judicata for failure to appeal the
2017 judgment. See Lycan v. Cleveland, 146 Ohio St.3d 29, 2016-Ohio-422, 51 N.E.3d 593, ¶ 27.
                                                      7

Case No. 2022-P-0010
      {¶21} The judgment of the trial court is reversed.




MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                           8

Case No. 2022-P-0010